Citation Nr: 1010869	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-34 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for bilateral trench 
foot.  

4.  Entitlement to service connection for hepatitis.  

5.  Entitlement to service connection for a dental disorder.  

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for right arm lipoma, 
claimed as multiple lipomas due to herbicide exposure.  

9.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as due to herbicide exposure.  

10.  Entitlement to service connection for left big toenail 
condition, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 (issued in November 2007) from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

On his October 2008 substantive appeal, via VA Form 9, the 
Veteran indicated that he wanted a Board hearing at his local 
RO.  However, in December 2008, the Veteran withdrew his 
request for a hearing.  The Board, then, finds that all due 
process has been satisfied with respect to the Veteran's 
right to a hearing.  

The issue of entitlement to service connection for PTSD is 
discussed in the Remand portion of the decision, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the Veteran.  
FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has a left knee disability that is due to any incident or 
event in active military service.  

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has bilateral trench foot that is due to any incident or 
event in active military service.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has viral hepatitis is due to any incident or event in active 
military service.  

4.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has a dental disorder due to any incident or event in active 
military service.  The Veteran does not have irreplaceable 
missing teeth due to a service-connected disease or injury; 
he did not suffer in-service dental trauma; he was not a 
prisoner of war; he does not have a service-connected 
disability that aggravates a dental disorder; he does not 
have service-connected disabilities rated as 100 percent 
disabling by schedular criteria; he has not been found to be 
entitled to a 100 percent disability rating by reason of 
individual unemployability; he is not a participant in a VA 
vocational rehabilitation program; and he does not have a 
dental disorder that is complicating another disorder for 
which he currently receives VA treatment.  

5.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has bilateral hearing loss that is due to any incident or 
event in active military service, and hearing loss as an 
organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

6.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has tinnitus that is due to any incident or event in active 
military service, and tinnitus as an organic disease of the 
nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

7.  The Veteran served in the Republic of Vietnam during the 
Vietnam War and is presumed to have been exposed to 
herbicides.

8.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's right arm 
lipoma, claimed as multiple lipomas, is etiologically related 
to his active military service; nor may multiple lipomas be 
presumed to have been incurred during service, to include as 
due to herbicide exposure or as a chronic disease.  

9.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's benign 
prostatic hypertrophy is etiologically related to his active 
military service, including exposure to herbicides.  

10.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has a 
current disability involving his left big toenail that is 
etiologically related to his active military service, 
including exposure to herbicides.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2009).  

2.  Bilateral trench foot was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2009).  

3.  Viral hepatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2009).  

4.  A dental disorder manifested by grinding teeth was not 
incurred in or aggravated by service, and the Veteran is not 
otherwise eligible for service-connected compensation for any 
dental disorder or entitled to receive VA dental treatment.  
38 U.S.C.A. §§ 1101, 1110, 1712, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

5.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).  

6.  Tinnitus was not incurred in or aggravated by service, 
nor may sensorineural tinnitus, as an organic disease of the 
nervous system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  

7.  Right arm lipoma, claimed as multiple lipomas, was not 
incurred in or aggravated by service; nor may right arm 
lipoma be presumed to have been incurred as a result of 
service, to include as due to exposure to herbicides or as a 
chronic disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).  

8.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred as a result of service, to include as due to 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  

9.  A left big toenail condition was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred as a result of service, to include as due to 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, e.g., 
sensorineural hearing loss and tinnitus, and malignant tumors 
may also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on 
the evidence and contentions of record in a particular case, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  


Left Knee

The Veteran is seeking entitlement to service connection for 
a left knee disability.  While he has not provided any 
information or evidence as to an event, disease, or injury 
incurred during service to which his reported left knee 
disability can be related, he has asserted that he had four 
surgeries on his left knee after service.  See August 2006 
statement from Veteran.  The post-service medical evidence of 
record reflects that the Veteran has a medical history of 
left knee surgery; however, there is no competent medical 
evidence of a current disability involving the Veteran's left 
knee.  See VA outpatient treatment records dated from 
December 2003 to December 2008.  Indeed, the Veteran has not 
submitted or identified medical or lay evidence that shows he 
has complained of, or sought treatment for, a left knee 
disability at any point since being separated from service, 
to include during the pendency of this claim and appeal.  

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, as noted, while the evidence shows the Veteran 
underwent surgery on his left knee disability after service, 
there is no evidence of record that shows that the Veteran 
suffers from a chronic left knee disability, as there is no 
evidence of any complaints or treatment for a left knee 
disability at any time since separation from service.  

Further, beyond the above, there is no indication that even 
if the Veteran had a problem with his knee at this time, that 
this problem would have any connection to service from 
January 1969 to August 1970, many years ago.  The Board must 
find that the service and post-service treatment records 
provide evidence against this claim, weighing the Veteran's 
statements.

Therefore, the Veteran's claims for service connection for a 
left knee condition must be denied, as the evidence fails to 
establish he has the claimed disability.  There is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Trench Foot

The Veteran has asserted that service connection is warranted 
for bilateral trench foot because, during his service in the 
Republic of Vietnam, he served on patrol duty for two to 
three weeks, which required that he walk through rice patties 
and wear the same clothes, boots, and socks.  The Veteran has 
asserted that he developed what his sergeant told him was 
trench foot and that, once back at the firebase, the 
dispensary gave him foot powder.  

The Veteran is competent to provide evidence regarding events 
of which he has personal knowledge and, thus, his report of 
suffering trench foot during service is considered competent 
lay evidence.  See 38 C.F.R. § 3.159(a) (2).  However, there 
is no contemporaneous medical evidence of trench foot or any 
other foot disability during service as the service treatment 
records, including the August 1970 separation examination 
report, do not contain any complaints, treatment, or findings 
related to a foot disorder.  The lack of contemporaneous 
medical evidence does not render the Veteran's report of 
suffering from trench foot during service incredible on its 
face.  However, the Board finds probative that the Veteran 
has not submitted or identified any medical evidence that 
shows he complained of or received treatment for a foot 
disability, including trench foot, at any time since he was 
separated from service more than 40 years ago.  This gap in 
the evidentiary record militates against a finding that any 
reported in-service foot disability, including trench foot, 
caused a chronic disorder, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  
See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to 
the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

Indeed, while the Veteran has reported suffering from trench 
foot during service, there is no medical evidence showing he 
currently has a disability involving his feet.  In this 
regard, the Board notes that VA outpatient treatment records, 
dated from December 2003 to December 2008, reveal no 
complaints, treatment, or diagnosis related to trench foot, 
or any other bilateral foot disability.  

Without proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin, supra; 
Degmitech, supra; Brammer, supra; Rabideau, supra.  
Therefore, the Veteran's claim of entitlement to service 
connection for bilateral trench foot must be denied, as the 
evidence fails to establish he has the claimed condition.  
There is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Hepatitis

The Veteran is also seeking entitlement to service connection 
for infectious hepatitis.  He has asserted that he was 
diagnosed with hepatitis after returning home from service in 
the Vietnam War.  

The service treatment records, including the August 1970 
separation examination report, do not contain any complaints, 
treatment, or findings related to a diagnosis of hepatitis.  
The first time the Veteran is shown to have a diagnosis of 
hepatitis is in August 1977, which is seven years after he 
was separated from service.  While treatment records show the 
Veteran was diagnosed with viral hepatitis in August 1977, 
the Veteran has not submitted or identified any current 
medical evidence that shows he has a current diagnosis of 
hepatitis or any other chronic disability related to 
hepatitis.  Indeed, VA outpatient treatment records dated 
from December 2003 to December 2008 do not contain any 
complaints, treatment, or findings related to a current 
diagnosis of hepatitis, providing factual evidence against 
this claim.   

The Court of Appeals for Veterans Claims has held that the 
presence of a chronic disability at any time during the 
claims process can justify a grant of service connection, 
even where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, while the 
Veteran was diagnosed with hepatitis in August 1977, there is 
no evidence of record which shows that the post-service 
diagnosis of hepatitis is related to the Veteran's period of 
active duty service or represented a chronic disability, as 
there is no evidence of complaints or treatment for hepatitis 
since August 1977.  

Without proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin, supra; 
Degmitech, supra; Brammer, supra; Rabideau, supra.  
Therefore, the Board finds the preponderance of the evidence 
is against the grant of service connection for viral 
hepatitis.  

Grinding Teeth

The Veteran has asserted that service connection is warranted 
for grinding of his teeth.  He has not provided further 
information in support of his claim, including information 
regarding an event, disease, or injury to which his reported 
teeth grinding may be related.  

Service treatment records do not contain any complaints, 
treatment, or findings related to a disability involving or 
incurred because of teeth grinding.  A January 1969 dental 
examination report reflects that the Veteran's four wisdom 
teeth had been removed and that six other teeth had been 
restored with cavities.  There is no indication that the 
teeth were removed or restored during military service.  No 
dental disorder was noted on the Veteran's August 1970 
separation examination report.  

VA outpatient treatment records dated from December 2003 to 
December 2008 do not contain any complaints or treatment 
related to a dental disorder.

Disability compensation and VA dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only, 
and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 4.150, 17.161.  The types of dental disorders that 
may be compensable include irreplaceable missing teeth and 
disease or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.

There is no competent evidence that the Veteran's reported 
teeth grinding has resulted in irreplaceable missing teeth or 
any of the other compensable dental and oral conditions 
listed on the rating schedule.  Nor is there any competent 
evidence that the Veteran suffered an in-service injury or 
disease to the jaw.  Therefore, the Veteran is not eligible 
for compensation for any dental disorder, to include a 
disorder related to teeth grinding.  

The regulations provide classes of eligibility for VA dental 
treatment, defining the circumstances under which treatment 
may be authorized.  These are classified as Classes I, II, 
II(a), II(c), IIR, III, IV, V, and VI.  See 38 C.F.R. 
§ 17.161.  After careful review of the evidence, the Board 
finds the Veteran is not eligible for VA dental treatment 
under any of the classes of eligibility.

Specifically, the Veteran does not have a service-connected 
compensable dental disorder, as required for Class I 
eligibility.  See 38 C.F.R. § 17.161(a).  The Veteran did not 
apply for dental treatment within one year of separation from 
service in 1970.  Therefore, he does not qualify for Class II 
eligibility.  See 38 C.F.R. § 17.161(b).  The Veteran has not 
submitted a claim or other evidence showing that he suffered 
trauma to his teeth during service.  Therefore, he does not 
qualify for Class II(a) eligibility.  See 38 C.F.R. 
§ 17.161(c).  

The Veteran was not a prisoner of war and, thus, he is not 
eligible for dental treatment under Classes II(b) or II(c).  
See 38 C.F.R. § 17.161(d), (e).  The evidence does not 
reflect that the Veteran has received prior VA dental 
treatment.  Therefore, he is not eligible for dental 
treatment under Class IIR.  See 38 C.F.R. § 17.161(f).  There 
is no claim or other evidence that the Veteran has a dental 
condition, including teeth grinding, that was aggravated by 
another service-connected disability.  Therefore, he is not 
eligible for dental treatment under Class III.  See 38 C.F.R. 
§ 17.161(g).  The Veteran does not have service-connected 
disabilities that are rated 100 percent by schedular 
criteria; nor has the Veteran been found to be entitled to a 
100 percent disability rating by reason of individual 
unemployability.  Therefore, he is not eligible for dental 
treatment under Class IV.  See 38 C.F.R. § 17.161(h).  In 
addition, it does not appear that the Veteran is 
participating in a vocational rehabilitation program, and 
there has been no professional determination that he needs 
any dental services in conjunction therewith.  Therefore, the 
Veteran is not eligible for dental treatment under Class V.  
See 38 C.F.R. § 17.161(i).  

Finally, the evidence does not show the Veteran has a dental 
condition, including teeth grinding, that is complicating 
another condition that is under VA treatment.  Therefore, he 
is not eligible for dental treatment under Class VI.  See 
38 C.F.R. § 17.161(j).  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for a dental disorder, to 
include a disability related to teeth grinding, or for 
purposes of receiving VA dental treatment.  See Gilbert, 
supra.  

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

Upon review of the pertinent evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  The 
Veteran's service treatment records are negative for any 
complaints, treatment, or findings related to hearing loss.  
In this regard, the Board notes that, at the Veteran's 
enlistment examination in January 1969, and at his separation 
examination in August 1970, his ears were normal on clinical 
evaluation and his audiometric examinations were normal for 
VA purposes.  

The Board acknowledges that the lack of any evidence showing 
the Veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of a veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. 155, 160 (1993) 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

Review of the evidentiary record reveals there is no 
competent evidence of record showing a diagnosis of a current 
bilateral hearing impairment.  The VA outpatient treatment 
records, dated from December 2003 to December 2008, do not 
contain any complaints, treatment, or findings related to a 
bilateral hearing impairment, and the Veteran has not 
submitted or identified evidence that shows treatment or 
findings related to a bilateral hearing impairment at any 
time since he was separated from service.  While the Veteran 
may have been exposed to loud noise during service, there is 
no indication in the record that he has hearing loss related 
to loud noise exposure more than 40 years ago.  The post-
service treatment record is again found to provide evidence 
against this claim, outweighing the Veteran's statements 
indicating a hearing problem since service. 

Hearing loss is the type of disability that must be diagnosed 
by a medical professional medical.  Therefore, without 
competent medical evidence of the disability being claimed, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
such, the Veteran's claims for service connection for 
bilateral hearing loss must be denied, as the evidence fails 
to establish he has the claimed disability.  There is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


Tinnitus

The Veteran is seeking entitlement to service connection for 
tinnitus.  The Veteran has asserted that artillery shells 
were constantly being fired at the Phu Loi Fire Base in 
Vietnam, and he believes the ringing that developed in his 
ears after service is related thereto.  

Because tinnitus, or ringing in the ears, is the type of 
disability or symptom that is capable of observation and 
report by a lay person, the Board finds that the Veteran's 
report of currently suffering from tinnitus to be a competent 
diagnosis.  Nevertheless, the Board finds the preponderance 
of the evidence is against the grant of service connection 
for tinnitus.  In making this determination, the Board notes 
the service treatment records do not contain any complaints, 
treatment, or findings related to tinnitus.  The Board also 
finds probative that the Veteran has not provided any 
information or evidence that suggests his tinnitus disability 
began during service or is otherwise related thereto.  
Instead, the Veteran has only reported that he developed 
ringing in his ears after service.  In fact, the Veteran has 
reported that a dental specialist told him his tinnitus was 
related to grinding his teeth, which the Board notes has not 
been attributed to the Veteran's military service.  See 
August 2006 statement from Veteran.  

In evaluating this claim, the Board finds the Veteran has not 
provided competent lay or medical evidence relating his 
tinnitus to military service.  As noted, the Veteran has not 
provided evidence that shows his tinnitus disability was 
incurred during service; nor has the Veteran provided lay or 
medical evidence that shows he has suffered from ringing in 
his ears since being separated from active military service.  
Instead, the Veteran has reported that his tinnitus began 
after service and that a medical professional has attributed 
his tinnitus to a condition that started after service and is 
not shown to be related to service.  There is no lay or 
medical evidence of record that suggests the Veteran's 
tinnitus was incurred during military service or is otherwise 
related thereto. 

Moreover, while the Board does not doubt the sincerity of the 
Veteran's current belief that his symptoms of tinnitus have 
been present since his years in service, the evidence 
contains some inconsistencies that diminish the reliability 
of the Veteran's current recollections.  For example, as 
noted above, the Veteran has filed claims for disabilities it 
does not appear he has had or ever had.  Based on the 
Veteran's statements, the Board finds that the Veteran is not 
credible to the extent that he reports the onset of his 
tinnitus.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony). 

Therefore, the Board finds the preponderance of the evidence 
is against the grant of service connection for tinnitus, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra.  

Disabilities due to 
Herbicide Exposure

Review of the evidence reveals the Veteran has been diagnosed 
with lipoma affecting the right arm, benign prostatic 
hypertrophy, and suspected nail fungus on the left great 
toenail.  See VA outpatient treatment records dated August 
2006 and January 2007; see also VA outpatient treatment 
records dated from December 2003 to December 2008.  

The Veteran is seeking entitlement to service connection for 
multiple lipomas, benign prostatic hypertrophy, and a 
disability involving the left big toenail, claimed as due to 
his exposure to herbicides during service.  

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The law further provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See e.g., Notices, 68 Fed. Reg. 
27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. 
Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal 
Circuit Court has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the Veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
or otherwise establish a causal nexus between his currently 
claimed disability and service.  See Brock, 10 Vet. App. at 
162.

In this case, the service personnel records reflect that the 
Veteran served in the Republic of Vietnam from July 1969 to 
August 1970.  Given the evidence of in-country Vietnam 
service, the Veteran's exposure to herbicides is presumed.  

The Board notes, however, that the Veteran's right arm 
lipoma, benign prostatic hypertrophy, and nail fungus 
affecting the left big toenail are not disabilities for which 
presumptive service connection is available based upon 
herbicide exposure.  As noted above, the Secretary of 
Veterans Affairs has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this context, the Board notes that presumptive 
service connection is available for prostate cancer, as due 
to exposure to herbicides.  However, while the Veteran is 
shown to have benign prostatic hypertrophy, the medical 
evidence of record does not show that his disability has 
progressed to include prostate cancer.  See VA outpatient 
treatment records dated from December 2003 to December 2008.  
Therefore, service connection is not warranted on a 
presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6), given the Veteran's specific diagnoses.

The Board has considered whether the Veteran's claims can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
The Veteran's service treatment records are negative for any 
complaints, treatment, or findings related to a disorder 
involving a right arm lipoma, the Veteran's prostate, or a 
fungal infection affecting his left big toenail.  In 
addition, the first time the Veteran is shown to suffer from 
a right arm lipoma, benign prostatic hypertrophy, and/or 
fungus affecting the left big toenail is in December 2003 and 
August 2006, more than 30 years after he was separated from 
military service.  The Veteran has not submitted or 
identified medical evidence that documents complaints or 
treatment for right arm lipoma, benign prostatic hypertrophy, 
or fungal infection affecting the left big toenail between 
the time he was separated from service in 1970 and the first 
time he is shown to suffer from these disabilities after 
service.  Moreover, there is no competent medical evidence of 
record that shows the Veteran's right arm lipoma, benign 
prostatic hypertrophy, or fungus affecting the left big 
toenail was initially manifested during service.

In fact, there is no medical evidence of record that relates 
the Veteran's claimed disabilities to his military service in 
general, or his exposure to herbicides specifically.  In this 
context, the Board notes there is no competent medical 
opinion of record substantiated by sound scientific and 
medical evidence that suggests that the Veteran's right arm 
lipoma, benign prostatic hypertrophy, or fungus affecting the 
left big toenail is associated with herbicide exposure.  The 
only evidence that relates the Veteran's claimed disabilities 
to his military service is the Veteran's own statements.  
However, the determination as to medical etiology or 
causation requires a professional medical opinion and there 
is no indication that the Veteran has the requisite knowledge 
of medical principles that would permit him to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In summary, the Board finds the Veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is granted and there is no competent 
medical evidence of record relating the Veteran's right arm 
lipoma, benign prostatic hypertrophy, and fungus affecting 
the left big toenail to his military service.  Therefore, 
based upon the reasons and bases set forth above, the Board 
finds the preponderance of the competent and probative 
evidence is against the grant of service connection for 
multiple lipomas, benign prostatic hypertrophy, and any 
condition affecting the left big toenail, claimed as due to 
herbicide exposure, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied by way of 
a letters sent to the Veteran in November 2006, January 2007, 
and February 2007 that fully addressed all required notice 
elements and were sent prior to the initial AOJ decision in 
this matter.  The letters informed the Veteran of what 
evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The VCAA letters also informed the Veteran of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from August 1977 to 
December 2008.  The Board notes that the Veteran requested VA 
obtain treatment records from a Dr. J.H. and Barnhill Sports 
Medicine; however, treatment records were unable to be 
obtained from these private health care professionals because 
the Veteran's treatment records were no longer available.  
See responses to request for treatment records dated March 
and April 2007.  Indeed, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

The Board notes the Veteran has not been afforded a VA 
examination in conjunction with the claims on appeal.  
However, the Board finds a remand is not necessary in order 
to obtain medical examinations and/or opinions because, with 
respect to the Veteran's claimed left knee disability, trench 
foot, hepatitis, grinding teeth, and hearing loss, there is 
no competent evidence of a current disability or persistent 
or recurring symptoms of a disability for which service 
connection is warranted.  Likewise, with respect to the 
Veteran's claimed tinnitus and disabilities claimed as due to 
herbicide exposure, there is no indication that these 
disabilities may be associated with his military service, as 
there is no medical evidence of record that suggests a nexus 
to service or credible evidence of continuing symptoms since 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The service and post-service medical evidence provides 
evidence against these claims. 

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for bilateral trench foot 
is denied.  

Entitlement to service connection for purposes of 
compensation or treatment, for a dental disability, claimed 
as grinding of teeth, is denied.  

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for multiple lipomas, to 
include as due to herbicide exposure, is denied.  

Entitlement to service connection for benign prostatic 
hypertrophy, to include as due to herbicide exposure, is 
denied.  

Entitlement to service connection for a disability involving 
the left big toenail, to include as due to herbicide 
exposure, is denied.  


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2009); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV or the American Psychiatric Associations' Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Veteran has asserted that he was exposed to many 
stressful events during his active military service.  The 
Veteran has asserted that he worked in his military 
occupational specialty (MOS) as a chaplain's assistant 
sometimes but most of the time he did not.  Instead, the 
Veteran has asserted that he was required to fill sandbags, 
build bunkers, and string razor wire around the perimeter to 
protect the firebase from mortar assault.  See May 2007 and 
June 2009 statements from Veteran.  The Veteran has asserted 
that he and his unit, the 520 Transportation Battalion, were 
exposed to firefights at Phu Loi Fire Base in Vietnam, 
including while he was on guard duty.  He has specifically 
asserted that, in approximately August 1969, his unit 
experienced rocket attacks at Phu Loi Fire base, and that 
North Vietnamese nationals attempted to crawl through the 
perimeter.  See February 2007 statement from Veteran.  He has 
asserted that, after the August 1969 firefight, they went out 
to take a body count where he found some of his fellow 
service members dead and castrated with genitals in their 
mouths.  Id.  

The Veteran has also asserted that, in approximately 
September 1969, he assisted with the wounded who returned by 
medivac.  The Veteran reports that he was required to wash 
all of the blood and flesh out of the chopper and he 
remembers the stench from the urine.  See September 2007 VA 
outpatient treatment record.  

The evidentiary record contains a memorandum of formal 
finding, dated October 2007, that the Veteran did not provide 
sufficient information to send to U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification of 
the stressful events.  In making this finding, the JSRRC 
Coordinator noted the Veteran provided information in 
response to letters sent in February and April 2007 
requesting specific details about his reported stressors.  
However, a document attached to the memorandum notes that 
historical information about the 520 Transportation Battalion 
during the Vietnam War did not reveal any information 
corroborating the Veteran's reported stressors.  Indeed, the 
document reflects that there were no reported rocket or 
mortar attacks during the time the Veteran was stationed at 
Phu Loi.  

The document also reflects that the Veteran may have assisted 
in working guard duty and washing out medivacs through 
"Project Fix"; however, the Veteran's stressor could not be 
conceded in this regard because he did not provide 
approximate dates as to when he performed these particular 
duties.  

While the Veteran has provided information about his 
stressors that cannot be verified, the Board concludes that 
he has reported at least one verifiable stressor.  Indeed, 
the Veteran reported that he assisted with cleaning out 
medivacs in September 1969, and the information in the claims 
file reflects that it is possible the Veteran assisted with 
Project Fix.  It is not clear how long Project Fix was 
utilized during the Vietnam War and, thus, the Board finds a 
remand is necessary to verify whether the Veteran's stressors 
of serving on guard duty and cleaning out medivacs can be 
verified, given the dates he served at Phu Loi Fire Base.  

In reference to the Veteran's diagnosis of PTSD, the Board 
notes that 38 C.F.R. § 4.125(a), refers to DMS-IV or the 
American Psychiatric Associations' Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (1994), as the source 
for criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event 
in which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.  

In this regard, the Board notes that VA treatment records 
dated from December 2003 to December 2008 reflect that the 
Veteran has been variously diagnosed with depressive disorder 
and PTSD, with an additional notation that the Veteran may 
have mixed case PTSD.  See September 2007 VA outpatient 
treatment record.  The Board notes that the initial diagnosis 
of PTSD was rendered based upon the Veteran's report of 
working with medivac, carrying supplies, and setting up 
ambushes and firebases.  It also appears that the initial 
diagnosis of PTSD was based upon the Veteran's report of 
suffering from recurrent nightmares about being captured and 
taunted by Vietnamese nationals.  See December 2006 VA 
outpatient treatment record.  Subsequent treatment records 
show the Veteran's diagnosis of PTSD was based upon his 
report of recurrent nightmares of being captured by 
Vietnamese, carrying guns and firing in the general direction 
of the enemy, and washing blood and flesh out of the medivac 
choppers.  See September 2007 VA outpatient treatment record.  
Nevertheless, it is not clear if the Veteran's reported 
stressors are causally related to his currently manifested 
symptoms.  

While the record includes treatment record reflecting a 
diagnosis of PTSD, there is a question as to whether that 
diagnosis is currently valid, whether the diagnosis comports 
with the criteria specified in the DSM-IV, as required by 
38 C.F.R. § 4.125, and whether the Veteran's current symptoms 
are related to a verifiable stressor.  In this regard, the 
Board notes the Veteran has not been afforded a VA 
examination to determine if he currently has an acquired 
psychiatric disability that is related to his military 
service.  Therefore, the Board concludes that a medical 
examination is needed in order to clarify the Veteran's 
diagnosis as to any acquired psychiatric disorder and to 
obtain a nexus opinion that specifically addresses the 
Veteran's reported in-service stressors.  See 38 C.F.R. 
§ 3.326 (2009).  

The Veteran is hereby advised of the importance of reporting 
to any scheduled VA examinations, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655 (2009).

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  Attempt to verify with U.S. Army and 
Joint Services Records Research Center 
(JSRRC) whether, given the dates the 
Veteran and his unit, the 520th 
Transportation Battalion, was stationed at 
Phu Loi Fire Base in Vietnam, the Veteran 
participated in "Project Fix."  The 
Veteran has asserted that he assisted in 
performing guard duty and cleaning out 
medivac choppers in approximately 
September 1969.  

a.	In verifying this information, the 
RO/AMC should provide copies of 
pertinent parts of the Veteran's 
personnel records, if available, 
including the Veteran's unit 
assignment in Vietnam from June 
1969 to August 1970.  

b.	JSRRC should be requested to 
conduct a search of all of the 
available and appropriate sources, 
and provide any pertinent 
information, including unit 
histories and morning reports for 
the Veteran's unit of assignment, 
which might corroborate the 
claimed stressor.  Any information 
obtained should be associated with 
the claims file.  If the search 
efforts produce negative results, 
the claims file should be so 
documented.

2.  Thereafter, if, and only if, one or 
more of the reported stressors is 
verified, the RO should schedule the 
Veteran for an examination by a VA 
psychiatrist knowledgeable in evaluating 
PTSD, to determine the nature and extent 
of any psychiatric disorder(s) found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that 
such review is accomplished.  A rationale 
should be provided for any opinion 
offered.

The RO must specify, for the examiner, the 
stressor or stressors determined to be 
established by the record.  The examiner 
should further be instructed that only 
events that have been verified may be 
considered for the purpose of determining 
whether in-service stressors were 
sufficient to have caused the current 
psychiatric symptoms, and determining 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied 
by both the in-service stressors and the 
current symptomatology.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in the American Psychiatric 
Association manual, DSM-IV.

a.	The mere presence of in-service 
stressors does not necessarily 
support a post-service diagnosis 
of PTSD.  Therefore, the examiner 
should be asked to discuss the 
degree to which currently noted 
symptomatology correlates with the 
Veteran's claimed stressor(s), and 
whether such symptoms are adequate 
to support a diagnosis of PTSD, as 
opposed to a different psychiatric 
disorder.

b.	If the Veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the 
diagnosis, and the current 
manifestations which distinguish 
that diagnosis from other 
psychiatric disorders.  

c.	If the Veteran is found to have a 
psychiatric disorder other than 
PTSD, the examiner is requested to 
provide an opinion as to whether 
it is at least as likely as not 
(i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that any currently 
diagnosed psychiatric disorder is 
causally related the Veteran's 
active military service, including 
his service during the Vietnam 
War.

3. Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, the 
Veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


